UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 13-2358


KEVIN M. LYNN,

                 Plaintiff - Appellee,

          v.

MONARCH RECOVERY MANAGEMENT, INC.,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:11-cv-02824-WDQ)


Submitted:   August 29, 2014                 Decided:   October 2, 2014


Before WYNN and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael David Alltmont, Bryan Christopher Shartle, SESSIONS
FISHMAN NATHAN & ISRAEL, Metairie, Louisiana, for Appellant.
Kevin M. Lynn, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Monarch Recovery Management, Inc. (“Monarch”), a debt

collection          company,         appeals     the     district      court’s       grant     of

summary          judgment      to    Kevin     Lynn     on     his   claim    that     Monarch

violated         the    Telephone       Consumer       Protection       Act   (“TCPA”),       47

U.S.C.A. § 227 (West 2001 & Supp. 2013), when it called his home

phone numerous times using an automatic telephone dialing system

(“ATDS”). *         Although Lynn was charged individually for each of

Monarch’s calls, Monarch argues that the district court erred in

finding that it violated the TCPA.                           Because our de novo review

leads us to conclude that the district court did not err, we

affirm.          See Broughman v. Carver, 624 F.3d 670, 674 (4th Cir.

2010) (stating standard of review).

                  The   TCPA    specifically           prohibits      “mak[ing]      any     call

. . . using any [ATDS] or an artificial or prerecorded voice

. . . to any telephone number assigned to a paging service,

cellular telephone service, specialized mobile radio service, or

other radio common carrier service, or any service for which the

called       party      is      charged        for     the     call[.]”         47    U.S.C.A.

§ 227(b)(1)(A)(iii)                 (“call-charged       provision”).           We    conclude

that       the    call-charged         provision’s       plain       language    encompasses

       *
       For a discussion of the practices prohibited by the TCPA,
see Mims v. Arrow Financial Services, LLC, 132 S. Ct. 740, 745
(2012).



                                                 2
Monarch’s calls to Lynn.                    Cf. Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1257-58 (11th Cir. 2014).                                 Moreover, we reject

Monarch’s       attempt      to       escape      the       clear    breadth          of    the   call-

charged provision by relying on the FCC’s regulation excepting

debt collectors from the TCPA’s separate prohibition on “call[s]

to     any    residential         telephone            line      using      an    artificial          or

prerecorded          voice       to     deliver         a     message,”          47        U.S.C.A.    §

227(b)(1)(B),         and    several          rules     of       statutory       interpretation.

See United States ex rel. Oberg v. Pa. Higher Educ. Assistance

Agency,       745    F.3d    131,           144   n.6       (4th    Cir.     2014).            Indeed,

Congress’ purpose in enacting the TCPA advises against Monarch’s

effort to limit its liability.                          See Clodfelter v. Republic of

Sudan, 720 F.3d 199, 211 (4th Cir. 2013); Broughman, 624 F.3d at

677;     see     also       In        the     Matter        of      Rules    and           Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd.

14041,       14092    (2003)      (explaining           Congress’        intent        in     enacting

call-charged provision).

               Accordingly, we affirm the grant of summary judgment

to Lynn.        We dispense with oral argument because the facts and

legal    conclusions         are       adequately           presented       in    the        materials

before this court and argument would not aid in the decisional

process.



                                                                                              AFFIRMED

                                                   3